DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The examiner suggests amending “alcohol” (see line 3) to “an alcohol”, “unreacted alcohol” (see line 9) to “the unreacted alcohol”, and “alcohol” (see line 18) to “the alcohol”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The examiner suggests amending “alcohol” (see line 2) to “the alcohol”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The examiner suggests amending “alcohol” (see line 3) to “an alcohol”, “unreacted alcohol” (see line 8) to “the unreacted alcohol”, and “alcohol” (see line 12) to “the alcohol”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  The examiner suggests amending “alcohol” (see lines 2 and 4) to “the alcohol”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 6 of copending Application No. 16/838279 (US 2020/0317599 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/838279 claims a system for manufacturing an ester-based composition, the system comprising: a mixer in which a reaction mixture of a polycarboxylic acid and alcohol having 3 to 10 alkyl carbon atoms is formed; a reaction unit having N number of reactors connected in series in which an esterification reaction of the reaction mixture is performed; a separation unit including one or more separation columns for receiving reaction products and removing unreacted alcohol therefrom; a recovery unit for injecting the unreacted alcohol removed from the separation unit back into a reactor of the reaction unit; and a variable control unit for controlling the temperature of each reactor and the amount of alcohol injected into the reactor (see claims 1 and 6); and further comprising a trans-reaction unit for performing a trans-esterification reaction by adding alcohol having 3 to 10 alkyl carbon atoms to the reaction products from which the unreacted alcohol has been removed, wherein the alcohol injected from the trans-reaction unit is different from alcohol injected from the mixer (see claim 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 8,901,344 B2) in view of Kim et al. (KR 101663566 B1).
Regarding claims 11, Peters discloses a system for manufacturing an ester-based composition, the system comprising: a mixer (stirred vessel, 1) in which a reaction mixture of a polycarboxylic acid and alcohol having 3 to 10 alkyl carbon atoms is formed; a reaction unit having N number of reactors (stirred vessels, 2-6) connected in series in which an esterification reaction of the reaction mixture is performed; a separation unit (recycle alcohol column, 9) including one or more separation columns for receiving reaction products and removing unreacted alcohol therefrom; and a recovery unit (line, 11) for injecting the unreacted alcohol removed from the separation unit back into the mixer (1) (see Abstract; figure 1 and column9, line 3 through column 10, line 18).
Peters et al. fails to disclose a recovery unit for injecting the unreacted alcohol removed from the separation unit back into a reactor of the reaction unit; and a variable control unit for controlling the temperature of each reactor and the amount of alcohol injected into the reactor.
It would have been an obvious matter of design choice to have a recovery unit for injecting the unreacted alcohol removed from the separation unit back into a reactor of the reaction unit, since applicant has not disclosed that having a recovery unit for injecting the unreacted alcohol removed from the separation unit back into a reactor of the reaction unit solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a recovery unit for injecting the unreacted alcohol removed from the separation unit back into a reactor of the reaction unit.
Kim et al. discloses a process for producing dioctyl terephthalate, and more particularly, to a process for producing dioctyl terephthalate having a high reaction conversion rate by introducing a new reaction temperature control method different from the existing production process using an agitated tank reactor (see paragraph 0001).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a variable control unit for controlling the temperature of each reactor and the amount of alcohol injected into the reactor, since it has been held that the provision of adjustability, where needed, involves skill in the art (see MPEP 2144 (V-D)) and for high reaction conversion.
	
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Peters et al. (US 8,901,344 B2)discloses a method for manufacturing an ester-based composition, the method comprising: a step S1 of injecting a polycarboxylic acid and alcohol having 3 to 10 alkyl carbon atoms into a mixer (stirred vessel, 1) to form a reaction mixture; a step S2 of continuously injecting the reaction mixture into a reaction unit (stirred vessels, 2-6) in which a total of N reactors are connected in series from a first reactor to an N-th reactor, thereby continuously manufacturing reaction products; a step S3 of continuously moving the reaction products into a separation unit (recycle alcohol column, 9) to remove unreacted alcohol; and a step S4 of injecting the unreacted alcohol removed from the separation unit back into the mixer (1) (see Abstract; figure 1 and column9, line 3 through column 10, line 18).
Peters et al. (US 8,901,344 B2) fails to disclose or suggest a step S4 of injecting the unreacted alcohol removed from the separation unit back into any one reactor of the reaction unit.
Claims 2-10 depend on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsushita (EP 405332 B2) discloses a method for producing an ester.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774